[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Hudson Sullivan Homes, Inc., by writ, summons and complaint, dated August 1, 2000, commenced this action against the defendants', David and Lisa Michaud, for an alleged balance due of $3,700.00 for the purchase, delivery and erection of a modular home with the addition of a dormer.
The defendants' filed their answer and counterclaim, dated July 20, 2000, in which they alleged numerous deficiencies in the performance of its obligations by the plaintiff.
After a full trial, the court by a preponderance of the credible, relevant, reliable and legally admissible evidence and the logical, rational and lawful inferences to be drawn therefrom, finds, determines and rules as follows:
The plaintiff and the defendants entered into a contract evidenced by a writing sufficient to meet the requirements of Connecticut General Statute 42a-2-201 (1); see Plaintiff's Exhibit 1, signed by the parties.
Because of the delay in the delivery of the home, the plaintiffs agreed to supply a dormer on the home for an additional charge of $3,780.00, which charge did not include engineering costs.
The plaintiff delivered and erected the home with the dormer and was paid all sums due with the exception of $3,700.00, the cost of the dormer.
The defendants in their counterclaim allege deficiencies, errors and poor workmanship which they have proven to the extent of $3,000.00 See Defendants' Exhibit D.
The court expressly finds that there is due and owing to the plaintiff by the defendants the sum of $700.00. CT Page 15895
Accordingly, judgment may enter for the plaintiff, on its complaint, in the amount of $3,700.00.
Judgment may enter on the defendants' counterclaim in the amount of $3,000.00.
There is due and owing by the defendants the sum of $700.00.
No interest or cost are awarded to either party.
  DANIEL F. SPALLONE JUDGE TRIAL REFEREE
CT Page 15896